Citation Nr: 0015037	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  95-25 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, other than a schizoaffective disorder, claimed as 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her brother


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1978 to 
March 1982.  

This case arises before the Board of Veterans' Appeals 
(Board) by means of a March 1994 rating decision rendered by 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein service 
connection for post traumatic stress disorder (PTSD) was 
denied.  The appellant filed a notice of disagreement in 
November 1994.  A statement of the case was furnished to her 
in June 1995.  The appellant perfected her appeal through a 
VA Form 9 in July 1995.

The issue on appeal was previously the subject of a July 1999 
Board decision.  However, the Board decision on this issue 
was vacated and remanded to the Board by means of a November 
1999 Order of the United States Court of Appeals for Veterans 
Claims (Court), pursuant to a November 1999 Joint Motion to 
Vacate BVA Decision, to Remand the Claim, and to Stay Further 
Proceedings.  

In the Joint Motion for Remand, the Board was asked to 
determine whether there are two pending unadjudicated claims: 
one for an acquired psychiatric disorder, and one for a total 
disability rating on the basis of unemployability.  With 
respect to the issue of entitlement to an acquired 
psychiatric disorder, the Board notes that the RO denied a 
prior claim for a schizoaffective disorder by means of a 
September 1989 rating decision.  An undated notice of this 
decision was furnished to the appellant.  She filed a notice 
of disagreement in April 1991, which the Board finds timely 
since the notice date is unknown.  The appellant was 
furnished a statement of the case in May 1991; however, the 
evidence does not show that she perfected a timely appeal of 
this claim.  Accordingly, the September 1989 rating decision 
is final as to service connection for schizoaffective 
disorder,  and the issue on appeal is appropriately 
identified as entitlement to service connection for an 
acquired psychiatric disorder, other than a schizoaffective 
disorder, claimed as post-traumatic stress disorder.

With respect to the issue of entitlement to a total 
disability rating on the basis of unemployability, the Board 
notes that the appellant's substantive appeal received in 
July 1995 indicates that the veteran was unemployable due to 
her "mental condition."  This matter is referred to the RO 
for additional development as necessary.


REMAND

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded, i.e., that it is plausible.  
If he or she has not, the appeal fails as to that claim, and 
the Board is under no duty to assist him or her in any 
further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991);  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  However, certain 
development must be completed even before the matter of well-
groundedness is considered.

The Board notes that the most recent Supplemental Statement 
of the Case issued by the RO that addresses the issue of 
service connection for PTSD was issued in December 1997.  
Subsequent to that Supplemental Statement of the Case, 
evidence has been added to the appellant's claim folder, to 
include VA medical records and lay statements.  Any pertinent 
evidence submitted by the appellant that is accepted by the 
Board must be referred to the agency of original jurisdiction 
for review and preparation of a supplemental statement of the 
case unless this procedural right is waived in writing by the 
appellant.  38 C.F.R. § 20.1304(c) (1999).  In February 2000, 
the appellant's representative was furnished with a copy of 
the provisions regarding the waiver of RO consideration 
contained in 38 C.F.R. § 20.1304(c).  A review of the claims 
folder indicates that no such waiver has been received.  

Accordingly, the Board finds that evidence pertinent to the 
appellant's claim has been received subsequent to the most 
recent Statement of the Case.  The appellant has not 
submitted a written waiver of RO consideration of that 
evidence.  Therefore, this claim must be referred to the 
agency of original jurisdiction for review and preparation of 
a Supplemental Statement of the Case.

Accordingly, this case is REMANDED for the following 
development:

1. The veteran should provide the names 
and addresses of all medical care 
providers who treated him for PTSD since 
March 1999, and the RO should obtain 
these records.  The RO is also requested 
to advise the appellant of the 
evidentiary requirements found in 
38 C.F.R. § 3.200 (1999). 

2.  Thereafter, the RO should review the 
issue on appeal, taking into 
consideration the information received 
from the appellant subsequent to the 
December 1997 Supplemental Statement of 
the Case.  When adjudicating the issue on 
appeal, the RO is to consider the 
provisions found in the VA Adjudication 
Procedure Manual M21-1, Part III, 
paragraph 5.14c.  

3.  Following completion of the 
foregoing, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

4. The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Board wishes to thank the RO in advance for its 
assistance with the requested development.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim.

This claim should be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




